ICJ_032_PassageIndianTerritory_PRT_IND_1958-08-28_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
RIGHT OF PASSAGE OVER
INDIAN TERRITORY
(PORTUGAL v. INDIA)

ORDER OF AUGUST 28th, 1958

1958

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU
DROIT DE PASSAGE

SUR TERRITOIRE INDIEN
(PORTUGAL c. INDE)

ORDONNANCE DU 28 AOUT 1958
This Order should be cited as follows:

“Case concerning Right of Passage over Indian Territory,
Order of August 28th, 1958: I.C.]. Reports 1958, p. 40.

La présente ordonnance doit étre citée comme suit:

« Affaire du droit de passage sur territoire indien,
Ordonnance du 28 août 1958: C.I. J. Recueil 1958, p. 40.»

 

Sales number 192
N° de vente:

 

 

 
40

INTERNATIONAL COURT OF JUSTICE
8
August 28th
General List :
No. 32

YEAR 1958

August 28th, 1958

CASE CONCERNING
RIGHT OF PASSAGE OVER

INDIAN TERRITORY
(PORTUGAL v. INDIA)

ORDER

The President of the International Court of Justice,

having regard to Article 48 of the Statute of the Court and to
Article 37 of the Rules of Court;

having regard to the Order of February roth, 1958, whereby the
time-limit for the filing of the Rejoinder of the Government of India
was postponed to September 25th, 1958;

Whereas, by a letter dated August rath, 1958, the Agent for the
Government of India requested an extension of five months for the
filing of the Rejoinder;

Whereas, by a letter dated August 26th, 1958, the Agent for the
Government of Portugal stated that his Government would have
no objection to an extension of two months on the condition that the
time allowed for the preparation of the oral arguments should be not
less than that granted to the Government of India for the prepara-
tion of its Rejoinder;

4
4I RIGHT OF PASSAGE OVER INDIAN TERRITORY (ORDER 28 VIII 58)

' Decides, without accepting the condition formulated by the
Government of Portugal, to extend the time-limit for the filing of
the Rejoinder of the Government of India to November 25th, 1958.

Done in English and French, the English text being authoritative,
at the Peace Palace, The Hague, this twenty-eighth day of August,
one thousand nine hundred and fifty-eight, in three copies, one of
which will be placed in the archives of the Court and the others
transmitted to the Government of the Portuguese Republic and the
Government of the Republic of India, respectively.

(Signed) Helge KLAESTAD,
President.

(Signed) S. AQUARONE,
First Secretary,
Acting Registrar.
